DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 13-15, 17-23, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the third gate covers the top end of the first gate dielectric layer, wherein the first gate covers the first side surface of the first gate dielectric layer and a first outer surface of the third gate along the second direction, and wherein the second gate covers the second side surface of the first gate dielectric layer and a second outer surface of the third gate along the second direction,” as recited in claims 1, 13, and 21.
Jiang et al. (“Drive Current Enhancement in TFET by Dual Source Region”, hereinafter Jiang), the closest reference, discloses a tunneling field-effect transistor, (FIG. 1) comprising: 
a substrate layer; (it should be noted that, though an explicit substrate is not shown, FET devices are inherently formed on substrates)
a rectangular semiconductor strip formed on an upper surface of the substrate layer, wherein the rectangular semiconductor strip comprises a first source region, a first channel region, a drain region, a second channel region, and a second source region that are disposed in sequence along a first direction, wherein the first direction is parallel to a length direction of the rectangular semiconductor strip, wherein the first source region is disposed at one end of the rectangular semiconductor strip, wherein the first channel region is proximate to the first source region, wherein the drain region is disposed at a middle portion of the rectangular semiconductor strip, wherein the second channel region st source, 1st channel, drain, 2nd channel, and 2nd source are arranged in a line) wherein the first source region is divided into a first part and a second part, wherein the first part is proximate to the first channel region, (See FIG. 1, where the first part of the first source region is proximate to the 1st channel) wherein the second source region is divided into a third part and a fourth part, and wherein the third part is proximate to the second channel region; (See FIG. 1, where the third part of the second source region is proximate to the 2nd  channel)
a first gate dielectric layer (gate dielectric not labeled covering outer surface of the first source region) covering an outer surface of the first part of the first source region proximate to the first channel region; (See FIG. 1 vi., showing the gate dielectric of the gate conductor stack covering the first part of the first source region proximate to the first channel)
a second gate dielectric layer (gate dielectric not labeled covering outer surface of the second source region) covering an outer surface of the third part of the second source region proximate to the second channel region; (See FIG. 1 vi., showing the gate dielectric of the gate conductor stack covering the first part of the first source region proximate to the first channel, see also Response to Arguments) 
a first gate region covering a top end, a first side surface, and a second side surface of the first gate dielectric layer, wherein the first side surface and the second side surface are two outer surfaces of the first gate dielectric layer that are parallel and opposite to a plane formed by the first direction and a second direction parallel to a height direction of the rectangular semiconductor, and wherein a direction of an electric field applied in the first gate region points to the first source region; (See FIG. 1, showing the 1st gate region) and 2Atty. Docket: 4657-72100 (84737926US03) 
a second gate region covering a top end, a third side surface, and a fourth side surface of the second gate dielectric layer, wherein the third side surface and the fourth side surface are two outer 𝑉DS is applied. The mechanism of current flow in this device is based on the BTBT of electrons from the valance band of source region that is below the bottom of the conduction band of the channel region. The tunneling of electron takes place on the edges of the gate near the source. Silicon is an indirect band gap material, so indirect lateral tunneling dominates the main part of the total current in those conventional TFETs. Due to the corresponding smaller BTBT generation rate, the on-state current 𝐼on is very small. When the gate overlaps the source completely, the indirect current will be enlarged with the increasing overlap areas, the final tunneling current is also obviously increased in the uniform field limit. Another reason is that two source regions, the total tunneling electrons, are twice as large as a single p-i-n structure TFET.”  
However, Jiang does not explicitly teach “wherein the third gate covers the top end of the first gate dielectric layer, wherein the first gate covers the first side surface of the first gate dielectric layer and a first outer surface of the third gate along the second direction, and wherein the second gate covers the second side surface of the first gate dielectric layer and a second outer surface of the third gate along the second direction,” as recited in claims 1, 13, and 21. No other reference remedies the deficiencies of Jiang.
Therefore, claims 1, 13, and 21 are allowed, and claims 3-4, 14-15, 17-20, 22-23, and 25-28 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812